UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7384



MEJAY T. MCKINNEY,

                                           Petitioner - Appellant,

          versus


COLIE L. RUSHTON, Warden; HENRY DARGAN
MCMASTER, Attorney General of the State of
South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(4:05-cv-03147-MBS)


Submitted:   November 13, 2006         Decided:     December 13, 2006


Before NIEMEYER, KING, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mejay T. McKinney, Appellant Pro Se. Donald John Zelenka, Samuel
Creighton Waters, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mejay T. McKinney seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2000) petition.               The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that McKinney has

not made the requisite showing.        Accordingly, we deny McKinney’s

motion for a certificate of appealability, dismiss the appeal, and

deny McKinney’s motion to appoint counsel.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED


                                 - 2 -